Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The recitation in independent claims 1 and 8 that the “wooden member closely contacts opposite sides of the load acting portion in a direction perpendicular to the shaft center direction of the annual rings” is not taught nor fairly suggested by the prior art of record.  The closest prior art reference of record is JP 2014 184899.  The JP ‘899 reference is silent as to whether the wood member closely contacts the load acting portion.  The vehicle member of the current invention is constructed by the load acting portion being a resin molded onto the wooden member so as to “contacts opposite sides of the load acting portion in a direction perpendicular to the shaft center direction of the annual rings”.  The wooden member of the JP ‘899 reference is assembled with a load acting portion rather than being molded therein and the nature of the contact between the wooden member and the load acting portion is not specified therein, specifically with respect to the wooden member closely contacting opposite sides of the load acting portion in a direction perpendicular to the shaft center direction of the annual rings.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph D. Pape whose telephone number is (571)272-6664.  The examiner can normally be reached on Monday to Friday 7 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Joseph D. Pape/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        



Jdp
5/6/21